UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6056



ANGELO C. CONGO,

                                             Petitioner - Appellant,

          versus

VIRGINIA DEPARTMENT OF CORRECTIONS; CENTRAL
CLASSIFICATION BUREAU; COURT AND LEGAL MANA-
GERS; LAUREL A. CORNER; LOU ANN WHITE; DORIS
HEUEING,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-96-279-AM)


Submitted:   April 17, 1997                    Decided:   May 2, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angelo C. Congo, Appellant Pro Se. Martha Murphey Parrish, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.* Congo v. Virginia Dep't of Corrections,
No. CA-96-279-AM (E.D. Va. Nov. 15, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




    *
      We also deny Congo's motion for appointment of counsel. See
Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (providing
standard).

                                2